DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a device, classified in G06F 3/0202; 1/1607, 1656, 1662; C08L 69/00; B32B 25/16.
II. Claims 11-18, drawn to a film, classified in C08J 5/18; C08L 69/00; D06N 3/45, 47; C09J 7/30, 35, 243; B32B 37/04.
III. Claims 19-20, drawn to an assembly, classified in B32B 25/16; 27/40.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions  are directed to different structures having different designs, modes of operation and effect. The invention of Group I is directed to a device comprising input mechanism positioned relative to first and second surfaces, wherein at least one of the first and second surfaces is defined at least in part by a coated textile that includes a solvent free coating comprising Polycarbonate, Polyethylene, Siloxane, Wax, and Fluoropolymer. The invention of Group II is directed to a film having a composition comprising: Polycarbonate 40-52%, Polyethylene 37-49%, Siloxane 0-6%, Wax 0-6%, and Fluoropolymer 0-9%.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the device does not require a solvent free film positioned over at least a portion of the textile, the solvent free film comprising Polycarbonate, Polyethylene, Siloxane, Wax, and Fluoropolymer without organic solvent. The subcombination has separate utility such as or home appliance component or automotive component.

Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are directed to different structures having different designs, modes of operation and effect. The invention of Group II is directed to a film having a composition comprising: Polycarbonate 40-52%, Polyethylene 37-49%, Siloxane 0-6%, Wax 0-6%, and Fluoropolymer 0-9%. The invention of Group III is directed to an assembly comprising a solvent free film positioned over at least a portion of the textile, the solvent free film comprising Polycarbonate, Polyethylene, Siloxane, Wax, and Fluoropolymer without organic solvent.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons 
The different inventions require different field of search (e.g., searching different classes/subclasses, electronic resources, and employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Paul Mitchell (Reg. No. 44,453) on 03/08/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of s 11-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020; 02/04/2021;  04/28/2021; 07/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 2-7 are objected to because of the following informalities (Note: objection is applied to subsequent dependent claims): 
Claim 2- the limitation “solvent free coating is essentially free from…” the term “essentially” renders the claim indefinite as the metes and bounds of the claimed limitation cannot be ascertained. {Suggestion: amend the claim limitation to read “solvent free coat is 
Appropriate correction is required.
	Claim 4, recite the limitation “another textile”, however, prior to this limitation the claim recites “a coated textile”. The claim limitation “another textile” implies that a plurality of textile (or coated textile) has been recited prior to this limitation in the claim. Furthermore, it is not clear “another textile” refers to a second “coated textile” or just a textile {Suggestion: amend the claim limitation to read “a second coated textile”}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2019/0105932) in view of Bhatnagar et al. (US 2019/0128648), further in view of de Kraker et al. (US 2011/0060106).
As to Claim 1, Nugyen et al. discloses A device, comprising: first (fig.3- para.0029-0030-encasing subassembly 320 includes fabric layer 327 that may include printable side 335) and second (fig.3-para.0033-encansing subassembly 325 includes fabric layer 340 that may include printable side 347) spaced apart surfaces that define a constrained thickness of the device (fig.3- para.0028- 0029- multilayered structure 310 that comprises first and second subassembly 320, 325 may be used to encase device 305; see also fig.4-para.0037); and, 
an input mechanism positioned relative to the first and second surfaces (fig.3- para.0028- 0029- multilayered structure 310 that comprises first and second subassembly 320, 325 may be used to encase device 305, where device 305 may be a keyboard for a tablet computer, a tablet computer, a laptop computer, a smart phone, a wearable electronic device (e.g. wrist-worn device, head-mounted device), or other portable device; see also fig.4-para.0037), and 
wherein at least one of the first and second surfaces is defined at least in part by a coated textile (para.0027, 0033- fabric layer 327 coated with adhesive 333, ink migration barrier 315, adhesive 330) that includes a solvent free coating comprising Polycarbonate, Polyethylene (fig.2-para.0022, 0025- ink migration barrier 315 (130) may be multilayered film comprising barrier film that may include polyurethane resin-based film, which may include PET film, and may additionally include, biaxially-oriented polyethylene terephthalate (BoPET), and hot-melt adhesive layers that may include polyethylene films), Siloxane, Wax, and Fluoropolymer.  
Nguyen et al. does not expressly disclose where coating comprises Polycarbonate, Siloxane, Wax, and Fluoropolymer.
Bhatnagar et al. discloses polymeric film that may be attached to a fabric layer, where the polymeric film may include thermoplastic polymer layer including polycarbonates (para.0081). Bhatnagar et al. further discloses where as an alternative to a polymeric film, the fabric layer may be coated with a protective coating that provides water repellent properties, where such coatings non-exclusively include… fluoropolymers and waxes (para.0081).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nguyen et al., by incorporating a protective coating including fluorpolymers and waxes as disclosed by Bhatnagar et al., the motivation being to provide a coating that provides water repellent properties.
	Nguyen et al. in view of Bhatnagar et al., do not expressly disclose where the coating comprises Siloxane.
	de Kraker et al. discloses a thermoplastic composition comprising a polycarbonate polymer and an impact modifier that may include siloxane (para.0020, 0060, 0074-0076, 0099-0100).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nguyen et al. in view of Bhatnagar et al., by 

As to Claim 4, Nguyen et al. in view of Bhatnagar et al., as modified by de Kraker et al. disclose wherein the coated textile defines the first surface (Nugyen-fig.3- coated fabric 327).

As to Claim 5, Nguyen et al. in view of Bhatnagar et al., as modified by de Kraker et al, disclose wherein another textile defines the second surface (Nguyen-fig.3- fabric layer 340).  

As to Claim 8, Nguyen et al. in view of Bhatnagar et al., as modified by de Kraker et al., disclose wherein the input mechanism comprises a keyboard (Nguyen- fig.3-4- para.0028, 0038) and the coated textile is positioned as a palm or arm rest for a user of the device (Nguyen-fig.4-para.0041- second side 460 includes second fabric which may be die-cut so that is not bonded to the keyboard 420, touch pad 425 or connectors).  
As to Claim 9, Nguyen et al. in view of Bhatnagar et al., as modified by de Kraker et al., disclose wherein the input mechanism comprises a touch-sensitive display (Nguyen-figs.3-4- device 305 may be a tablet computer) and the coated textile is positioned on a backside of the touch-sensitive display (fig.4- first side 450 include first fabric layer and second side 460 second fabric layer, and may be positioned on back side of the tablet computer).  

As to Claim 10, Nguyen et al. in view of Bhatnagar et al., as modified by de Kraker et al., disclose wherein a single textile covers at least portions of both the first and second surfaces, and wherein the single textile is coated to form the coated textile on both the first and second surfaces or wherein the single textile is coated to form the coated textile Page 24 of 27on one of the first and second surfaces (Nguyen-.

Claims 2-3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2019/0105932) in view of Bhatnagar et al. (US 2019/0128648), further in view of de Kraker et al. (US 2011/0060106), and further in view of Kikuchi et al. (EP 1696073A1).
As to Claim 2, Nguyen et al. in view of Bhatnagar et al., as modified by de Kraker et al., do not expressly disclose wherein the solvent free coating is essentially free from organic solvent residue.
Kikuchi et al. discloses a leather sheet-like material substantially free of an organic solvent since it uses an adhesive containing no organic solvent (para.0006).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nguyen et al. in view of Bhatnagar et al., as modified by de Kraker et al., with the teachings of Kikuchi et al., the motivation being to provide a leather sheet-like material with improved leather-like texture, greater flexibility and improved abrasion resistance (para.0027, 0029-Kikuchi).  

As to Claim 3, Nguyen et al. in view of Bhatnagar et al., as modified by de Kraker et al. and Kikuchi et al., disclose wherein the coated textile is less than 1 millimeter thick (Kikuchi-para.0014, 0017- thickness of fibrous substrate has thickness of 0.5-2mm), or wherein the solvent free coating is less than 50 microns thick (Kikuchi-para.0020-0021- the thickness of film layer has thickness of 10µm-100µm).

polyethylene terephthalate (BoPET), and hot-melt adhesive layers that may include polyethylene films) , Polycarbonate (Bhatnagar), Siloxane (de Kraker- para.0020, 0060, 0074-0076, 0099-0100), Wax (Bhatnagar- para.0081), and Fluoropolymer (Bhatnagar-para.0081).
Nguyen et al. in view of Bhatnagar et al., as modified by de Kraker et al., do not expressly disclose, without organic solvent residue.  
Kikuchi et al. discloses a leather sheet-like material substantially free of an organic solvent since it uses an adhesive containing no organic solvent (para.0006).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nguyen et al. in view of Bhatnagar et al., as modified by de Kraker et al., with the teachings of Kikuchi et al., the motivation being to provide a leather sheet-like material with improved leather-like texture, greater flexibility and improved abrasion resistance (para.0027, 0029-Kikuchi).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2019/0105932) in view of Bhatnagar et al. (US 2019/0128648), further in view of de Kraker et al. (US 2011/0060106), and further in view of Kikuchi et al. (EP 1696073A1), and further in view of Mehta et al. (US 2012/0178322).

	 Mehta et al. discloses a coated fabric where the amount or type or both of each or any of the compounding components of the polymeric layer can vary to provide any desirable characteristic (para.0021).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nguyen et al. in view of Bhatnagar et al., as modified by de Kraker et al. and Kikuchi et al., with the teachings of Mehta et al., so as to provide a desirable percentages of Polycarbonate, Polyethylene, Siloxane, Wax, and Fluoropolymer in order to obtain any desirable characteristic. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627